DETAILED ACTION
This is a first Office action on the merits to the application filed 12/11/2019. Claims 1-17 and 37-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 12/11/19, 7/22/20, 4/18/21, and 8/5/21 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, 37 and 38 recite either “sending, by a first device, a first bitmap to a second device” (i.e., claims 1 and 37), or the corollary, “receiving, by a second device, a first bitmap sent by a first device” (i.e., claims 8 and 38). In other words, each of claims 1, 8, 37, and 38 are directed to the abstract idea of sending/receiving data, which is a mental process, even if the data being sent is between two computers and the behest of a human operator. See MPEP § 2106.04(a)(2).III.B or C.

Lastly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, while the “first bitmap” indicates “frequency domain resources for data or signaling transmission between the first device and the second device,” this is nothing more than an intended use or insignificant extra-solution activity; there is nothing meaningful from the current claim language about what the “first bitmap” is used for. See MPEP § 2106.05(e),(g),(h). Similarly, any correspondence between the “first bitmap” and the recited “resource block group sizes” is not clear from the claim language, thus, this too is not meaningful. See id. Claims 37 and 38 are more particularly directed to devices comprising “a processor connected with a memory” configured to send/receive the first bitmap. However, there is no specific structure or particularity recited about the “processor” or “memory”. Thus, these components are both generic computing elements and well-understood, routine, and conventional. See MPEP § 2106.05(b) and 2106.05(d).II. Lastly, all the limitations of the claims taken as a whole (e.g., an ordered set) still does not show significantly more than the abstract idea itself. In particular, there are no other steps or functions in any of claims 1, 8, 37, and 38, thus, the abstract idea is not meaningfully limited by the intended use of the 
For at least these reasons, claims 1, 8, 37 and 38 are directed to an abstract idea without significantly more and are patent ineligible under section 101.
Dependent claims 2-7, 9-17, and 39, while further limiting respective parent claims 1, 8, and 38, do not recite significantly more than the abstract idea recited in each of claims 1, 8, and 38.
Claims 2-6 and 14-16 recite nothing more than generic characteristics or mathematical relationships of the first bitmap. These claims do not in any way further define how these characteristics or mathematical relationships are used with any particularity or in any meaningfully limiting way. Thus, they are not considered meaningful and do not add significantly more. See MPEP § 2106.05(e).
Claims 7 and 17 further limit the “first device” and “second device” to either a “terminal device” or “network device”. While only slightly more specific than “first” and “second”, the terms “terminal” and “network” still add nothing meaningful to the abstract idea. First, the entirety of the invention is in the networking art, thus, the “first” and “second” devices were already limited to network elements. Second, the Specification does not describes the “terminal” or “network” devices in any specific way. See e.g., Spec. Figs. 6-10. As a result, these components are still considered just generic computing components that do not add any significant structure or features. See MPEP § 2106.05(b) and 2106.05(d).II.
Lastly, claims 9-13 and 39 further recite and in various ways defined “a distribution rule”. However, none of the limitations in claims 9-13 and 39 provide any features with particularity beyond mere transmitting signaling regarding the rule or very general limitations of determining the rule without anything specific as to how this is achieved. As a result, these limitations cannot add significantly more since they are either nothing more than merely transmitting/receiving data (see MPEP 
For at least these reasons, none of claims 1-17 and 37-39 are directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13, 15-17, and 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. 2019/0229986, newly cited).

Regarding independent claim 37, Chen teaches:
A device, comprising a processor connected with a memory, wherein the processor is configured to send a first bitmap to another device, wherein the first bitmap is used for indicating frequency domain resources for data or signaling transmission between the device and the another device, and the first bitmap corresponds to at least two resource block group sizes. Chen, Fig. 11, the base station is a device with a processor 1102 and memory 1104, ¶¶ 139-150, and Fig. 4, steps 402, 403, ¶¶ 75-78, where the bitmap sent is shown, for example, in Fig. 2, ¶¶ 66-69.

Regarding independent claim 1, there is recited a “method for resource indication” with steps that are virtually identical to the functions performed by the device in claim 37. As a result, claim 1 is 

Regarding dependent claim 2, Chen further teaches “a dimension of the first bitmap is a first number of bits; wherein a first part of bits in the first number of bits corresponds to a first resource block group size, and a second part of bits in the first number of bits corresponds to a second resource block group size,” as recited in claim 2. Chen, Fig. 2, ¶¶ 66-69.

Regarding dependent claim 3, Chen further teaches “the first resource block group size is larger than the second resource block size,” as recited in claim 3. Chen, Fig. 2, ¶¶ 66-69, the RBG sizes may be of differing sizes, including a “first” one that is larger than a “second” one.

Regarding dependent claim 4, Chen further teaches “the first bitmap is used for indicating frequency domain resources in a bandwidth comprising N resource blocks, and the first part of bits and the second part of bits satisfy: 
    PNG
    media_image1.png
    12
    254
    media_image1.png
    Greyscale
- delta.N wherein B1 represents a number of the first part of bits, B2 represents a number of the second part of bits, and a sum of B1 and B2 is equal to the first number; P1 represents the first resource block group size, P2 represents the second resource block group size, and delta.N is less than P2,” as recited in claim 4. Chen, Figs. 1, 2, ¶¶ 64-69, the total number of resource blocks, N, by way of example, is 25, the first resource block group size being 2, the second also being of size 2, the number of bits for the first is 6 and the number of bits for the second is 7, thus, 2X6 + 2X7 – (13-12) = 12+14 -1 = 25.

Regarding dependent claim 6, Chen further teaches “sending, by the first device, the first bitmap to the second device, comprises: sending, by the first device, the first bitmap through downlink control information (DCI),” as recited in claim 6. Chen, ¶ 66.

Regarding dependent claim 7, Chen further teaches “the first device is a network device or a terminal device, and the second device is a terminal device,” as recited in claim 7. Chen, Figs. 4, 11, 12, ¶¶ 75-78, 139, 151.

Regarding independent claim 38, Chen further teaches:
A device, comprising a processor connected with a memory, wherein the processor{YB:00928246.DOCX }International Application Serial No. PCT/CN2017/101656Page 8 of 11 Preliminary AmendmentDated: December 11, 2019is configured to receive a first bitmap sent by another device, and transmit data or signaling based on frequency domain resources indicated by the first bitmap, wherein the first bitmap corresponds to at least two resource block group sizes. Chen, Fig. 12, the terminal (device) has a processor 1202 and memory 1204, ¶¶ 151-158, and Fig. 4, steps 402, 403, ¶¶ 75-78, where the bitmap sent is shown, for example, in Fig. 2, ¶¶ 66-69.

Regarding independent claim 8, there is recited a “method for resource indication” with steps that are virtually identical to the functions performed by the device in claim 38. As a result, claim 8 is rejected as anticipated by Chen under section 102(a)(2) for the same reasons as presented above in the rejection of claim 38.

Regarding dependent claims 9 and 39, Chen further teaches “before transmitting the data or the signaling based on the frequency domain resources indicated by the first bitmap, determining, by the second device, a distribution rule, and determining a position or position range, to which each Chen, Fig. 4, steps 401, 403, ¶¶ 75-82, based on received bandwidth (i.e., a distribution rule that limits how the resource block groups are allocated), the first bitmap is determined.

Regarding dependent claim 10, Chen further teaches “transmitting the data or the signaling based on the frequency domain resources indicated by the first bitmap comprises: transmitting the data or the signaling based on the determined position or position range, to which the each resource block group size corresponds, in the first bitmap,” as recited in claim 10. Chen, Fig. 2, ¶¶ 66-69.

Regarding dependent claim 11, Chen further teaches “determining, by the second device, the distribution rule, comprises: determining, by the second device, a predefined distribution rule as the distribution rule,” as recited in claim 11. Chen, Fig. 4, steps 401, 403, ¶¶ 75-82, based on received (predetermined) bandwidth (i.e., a distribution rule that limits how the resource block groups are allocated), the first bitmap is determined.

Regarding dependent claim 12, Chen further teaches “determining, by the second device, the distribution rule, comprises: receiving, by the second device, first signaling, and determining the distribution rule based on an indication of the first signaling,” as recited in claim 12. Chen, Fig. 4, steps 401, 403, ¶¶ 75-82, based on received (predetermined) bandwidth (i.e., a distribution rule that limits how the resource block groups are allocated), the first bitmap is determined.

Regarding dependent claim 13, Chen further teaches “determining, by the second device, the distribution rule, comprises: receiving, by the second device, first signaling, and determining at least two candidate distribution rules based on an indication of the first signaling; and receiving, by the second device, second signaling, and determining one of the at least two candidate distribution rules as the distribution rule based on an indication of the second signaling,” as recited in claim 13. Chen, Fig. 4, steps 401, 403, ¶¶ 75-82, based on received (predetermined) bandwidth (i.e., a distribution rule that limits how the resource block groups are allocated), and CSI, the first bitmap is determined.

Regarding dependent claim 15, Chen further teaches “the first signaling is radio resource control (RRC) control signaling or system signaling,” as recited in claim 15. Chen, ¶ 10.

Regarding dependent claim 16, Chen further teaches “the distribution rule is used for indicating a position range of at least two position ranges or a specific bit position, to which any one resource block group size of the at least two resource block group sizes corresponds, included in a length of the first bitmap,” as recited in claim 16. Chen, Fig. 4, steps 401, 403, ¶¶ 75-82, based on received (predetermined) bandwidth (i.e., a distribution rule that limits how the resource block groups are allocated/positioned), and CSI, the first bitmap is determined.

Regarding dependent claim 17, Chen further teaches “the second device is a terminal device, and the first device is a network device or a terminal device,” as recited in claim 17. Chen, Figs. 4, 11, 12, ¶¶ 75-78, 139, 151.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Parkvall (U.S. 2019/0260548, newly cited), both of which are in the same field of resource allocation signaling as the claimed invention.

Regarding dependent claim 5, Chen does not teach the additionally recited limitations. Parkvall remedies this and teaches “the first resource block group size is twice as large as the second resource block group size,” as recited in claim 5. Parkvall, Fig. 2, ¶¶ 77-82, the resource block group sizes may be larger than others, in particular double. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different sized resource block See Parkvall, ¶¶ 78-79.

Regarding dependent claim 14, Chen does not explicitly teach the additionally recited limitations. Parkvall remedies this and teaches “signaling is downlink control information or Media Access Control (MAC) Control Element (CE) information,” as recited in claim 14. Parkvall, ¶¶ 10, 76, 77, where MAC signaling is MAC CE information, since it is control information being signaled. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the MAC CE of Parkvall with the system of Chen to configure the various mappings and thus take advantage of the provide the flexibility over a wide range of frequencies for resource block groups. See Parkvall, ¶¶ 3-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2020/0067665, 2020/0235894, and 2018/0049203 describes various systems and methods of resource block allocation signaling, including using bitmaps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/               Primary Examiner, Art Unit 2413